DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/22/2021 was filed after the mailing date of the Non-Final Rejection on 6/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	Claims 1, 2 and 4-9 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- harness abutting portions (27) that protrudes on the second end portion side (22b) of the first surface (22t) and that are configured to abut against the power source harness (100), wherein the plurality of guide portions (25) are disposed to be separated in a second direction orthogonal to a first direction of connecting the first end portion (22a) and the second end portion (22b) to each other so as to sandwich the harness side terminal (23) therebetween; and wherein the harness abutting portions (27, 28) include a first harness abutting portion (27) which is disposed at a position closer to the second end portion (22b) than a central of the first surface (22t) in the first direction and 
Claims 2 and 4-9 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    649
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    616
    686
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834